 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    JOHN DEWAYNE BARNES,                                   Case No. 2:18-cv-00168-RFB-GWF
 8                                          Plaintiff,
             v.                                                            ORDER
 9
      LAS VEGAS METROPOLITAN POLICE
10    DEPARTMENT DETENTION SERVICE
      DIVISION, et al.,
11
                                         Defendants.
12

13          This matter is before the Court on Plaintiff’s Motion for Service on Doe Defendant (ECF
14   No. 12), filed on February 21, 2019. Also before the Court is Plaintiff’s Motion to Identify John
15   Doe (ECF No. 13), filed on March 5, 2019.
16          On December 27, 2018, the Court issued its screening order and dismissed Defendants
17   Lombardo and the Las Vegas Metropolitan Police Department Detention Service Division
18   (“LVMPD”). See ECF No. 3. The Court, however, held that Count I alleging due process based
19   on a property interest and Count II alleging due process based on a liberty interest will proceed
20   against Defendant John Doe #6453. Id. The Court further instructed the Clerk of the Court to issue
21   summons for Defendant Whetsel and deliver same to the U.S. Marshal for service. Id. Plaintiff
22   requests that the Court serve the doe defendant and to instruct the defendants to identify Defendant
23   “John Doe #6453.” Plaintiff represents that Defendant John Doe #6453 is an officer with LVMPD.
24          Generally, the use of “John Doe” to identify a defendant is not favored. Gillespie v.
25   Civiletti, 629 F.2d 637, 642 (9th Cir. 1980). However, where the identity of alleged defendants
26   will not be known prior to the filing of a complaint, the plaintiff should be given an opportunity
27   through discovery to identify the unknown defendants, unless it is clear that discovery would not
28   uncover the identities, or that the complaint would be dismissed on other grounds. Id. See also
                                                         1
 1   Cameron v. Cty. of Clark Nevada, 2018 WL 2304037, at *3 (D. Nev. May 21, 2018). Plaintiff,

 2   therefore, is permitted to conduct limited pre-service discovery according to the Federal Rules of

 3   Civil Procedure to ascertain the true identity of the officer that is identified as John Doe #6453 in

 4   his complaint. After the LVMPD has identified the doe defendant, Plaintiff may file a renewed

 5   motion to direct service to the doe defendant through the U.S. Marshal’s Office. The Court,

 6   therefore, denies Plaintiff’s motions according to the provisions herein. Accordingly,

 7          IT IS HEREBY ORDERED that Plaintiff’s Motion for Service on Doe Defendant (ECF

 8   No. 12) is denied, without prejudice.

 9          IT IS FURTHER ORDERED that Plaintiff’s Motion to Identify John Doe (ECF No. 13)

10   is denied.

11          Dated this 28th day of March, 2019.

12

13
                                                           GEORGE FOLEY, JR.
14                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                      2
